ORDER ON REHEARING SOSA, Chief Justice. Petitioner sought and was granted a rehearing on the question of his entitlement to attorney’s fees for services his attorneys rendered on the appeal of this case. Section 52-3-47(D), N.M.S.A.1978, of the New Mexico Occupational Disease Disablement Law provided that upon appeal the Supreme Court shall fix the attorney’s fees it determines to be reasonable and proper in all cases in which a claimant, who has been refused compensation by his employer, has thereafter been awarded benefits through court proceedings. Accordingly, petitioner is awarded attorney’s fees in the sum of Twenty-five Hundred Dollars for services rendered on appeal and in these proceedings on certiorari. IT IS SO ORDERED. EASLEY, PAYNE and FELTER, JJ., concur. FEDERICI, J., not participating.